Memorandum. Judgment of conviction is unanimously reversed on the law and facts, information dismissed and fine remitted.
*105In our opinion, a nonresident operator, operating a motor vehicle registered in another State and not having the minimum insurance coverage required of resident operators of New York-registered motor vehicles (Vehicle and Traffic Law, art. 6), is not guilty of operating an uninsured vehicle (Vehicle and Traffic Law, § 319; see People v. Jenning, 25 Misc 2d 1).
Concur — G-lickman, P. J., Pittoni and Farley, JJ.